DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejections under 112(a) have been withdrawn. 

Allowable Subject Matter
Claims 1-2 and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 1, 2 and 7-9.
With respect to claim 1 Schoen et al. (US 6,880,867) teaches the connection member has a curved plate shape (71, Fig. 9) that extends in a direction in which the operation force is transmitted, is configured to absorb a predetermined operation force by being elastically deformed in the direction in which the operation force is transmitted. However, Schoen et al. does not disclose the transmitting member side of the connection member and an input lever side of the connection member are offset such that a center of each side, in a thickness direction of the connection member, are not in line with each other. The examiner can find no motivation to modify the connection member disclosed by Schoen et al. to be offset so that a center of the transmitting member side and a center of the input lever side, in a thickness direction of the connection member, are not in line with each other without destroying the intended structure of the device disclosed by Schoen et al., and/or without use of impermissible hindsight. 
Lindmayer et al. (DE 102015008357) teaches a connection member that extends in a direction in which the operation force is transmitted, and is configured to absorb a predetermined operation force by being elastically deformed in the direction in which the operation force is transmitted. However, Lindmayer et al. does not explicitly teach the connection member has a curved plate shape and the transmitting member side of the connection member and an input lever side of the connection member are offset such that a center of each side, in a thickness direction of the connection member, are not in line with each other. The examiner can find no motivation to modify the connection member disclosed by Lindmayer et al. to be offset so that a center of the transmitting member side and a center of the input lever side, in a thickness direction of the connection member, are not in line with each other without destroying the intended structure of the device disclosed by Lindmayer et al., and/or without use of impermissible hindsight. 
Kim et al. (US 5,934,817) teaches a connection member that has a curved plate shape (Fig. 5) that extends in a direction in which the operation force is transmitted, and is offset such that a center of the transmitting member side and a center of the input lever side, in a thickness direction of the connection member, are not in line with each other (Fig. 6). However, Kim et al. does not disclose the connection member interposed between a transmitting member that transmits an operation force inputted to the door handle and an input lever of a remote-control device to which the operate force is inputted via the transmitting member and the connection member configured to absorb a predetermined operation force by being elastically deformed in the direction in which the operation force is transmitted. The examiner can find no motivation to modify the connection member taught by Kim et al. to be configured to absorb a predetermined operation force input to the door handle by being elastically deformed in the direction in which the operation force is transmitted without destroying the intended structure and operation taught by Kim et al., and/or without use of impermissible hindsight. 
Schoen (US 8,701,817) discloses a connection member that has a curved shape and is offset such that a center of the transmitting member side and a center of the input lever side, in a thickness direction of the connection member, are not in line with each other (Fig. 3). However, Schoen does not teach the connection member has a curved plate shape and is configured to absorb a predetermined operation force by being elastically deformed in the direction in which the operation force is transmitted. The examiner can find no motivation to modify the connection member taught by Schoen to be configured to absorb a predetermined operation force by being elastically deformed in the direction in which the operation force input to the door handle is transmitted without destroying the intended structure and operation taught by Schoen and/or without use of impermissible hindsight.

In regards to claims 2 and 7-9, the prior art fails to disclose each and every limitation of claim 1 from which the claims depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675